     Case 1:18-cv-03771-PGG Document 20 Filed 11/26/18 Page 1 of 2




                                                                                                DANIEL HARGRAVES
                                                                                                Partner

                                                                                                Freeborn & Pelers LLP
FREEBORN & PETEf"lS LLP
                                                                                                Attorneys 01 Law
                                                                                                Tbe Helmsley Builuing
                                                                                                230 Park Avenue, Suite fi30
                                                                                                New York, NY 10169

                                                                                                (2l 2) 218-8766 direct
                                                                                                (212) 218-8761 iax

                                                                                                dha rgraves@f reeborn.com

                                                                                                www.freeborn.com

 November 26, 2018

 V(A ECF AND FEDERAL EXPRESS

 The Honorable Paul G. Gardephe
 United States District Judge for the Southern District of New York
 Thurgood Marshall
 United States Courthouse
 40 Foley Square
 New York, NY 10007

         Re:      Wesco Insurance Company and Technology Insurance Company, Inc.
                  v. Personnel Staffing Group, LLC; Civil Action No.: 18-civ-03771 (PGG)
                  .f< int , 'talu s Leiter Rcg11rdi11gSc11lcmcn1 amJ ·, 1Sl' f\ J;11111gl'IIH 'lil Pl:111

Dear Judge Gardephe:

                 In accordance with the Court's October 2, 2018 Order, the parties submit this
joint status letter.

               In their complaint, Wesco Insurance Company and Technology Insurance
Company, Inc. (collectively, the "Plaintiffs") assert claims for breach of contract relating to
Personnel Staffing Group, LLC's ("PSG") alleged failure to permit an audit and to pay final
premium due on two workers' compensation and employers' liability insurance policies.

                  We appeared before the Court on August 23, 2018 for an Initial Pretrial
 Conference . The parties advised the Court that they were engaged in discussions to resolve
 issues relating to the specific payroll information sought by Plaintiffs which would be necessary
 to perform the audit. The Court entered a stay of action in order to permit the pmiies to continue
 settlement discussions and directed the parties to report back by September 24, 2018 with regard
 to: (I) the status of settlement negotiations; and (2) whether it is necessary for the Court to enter
 a case management plan. After the Court's entry of a !:ilay,PSG provided the payroll information
 sought by Wesco or indicated that it did not have it, and on September 24, 2018, the pmiies
jointly requested that the stay be extended until today so that Plaintiffs could conduct their audit
 and the parties negotiate a final resolution of this matter. The Court so ordered that request on
 October 2, 2018.

               Since September 24, 2018, the parties have continued their cooperation. In the
course of conducting their audit, Plaintiffs have sought additional information from PSG

                          Chic.go, IL· New York, NY· Richmond, VA• Springfield, IL• Tampa, rL
       Case 1:18-cv-03771-PGG Document 20 Filed 11/26/18 Page 2 of 2




                    r
FREEBOR~I & PETERS LLP
                                                                               l he Honorable Paul G, Gardephe
                                                                               November 26, 2018
                                                                               Page 2




regarding certain claims. PSG has responded to those requests by providing additional
information. Plaintiffs are continuing to conduct their audit and have identified twelve additional
claims for which they seek additional information. Plaintiffs submitted these additional requests
to PSG today, and once they receive the requested information from PSG, Plaintiffs believe that
they will be able to complete their audit promptly and provide PSG their calculation of the final
premium amount At that time, the parties hope to reach a final resolution of this matter.

                In order to allow for completion of the audit and the parties' settlement
discussions, without the cost and hindrance of discovery, couns el for the parties jointly request
that the Court extend the stay of this action an additional seven weeks to January 14, 2019.

                 We thank the Court for its considenit:ion, and we are available at the Court's
1:we nience to address any questions or concerns.



ol iel Ha gm es
Andrew J. Cos 'gan
                                                Pan! D.   ~             - -
                                                Alexandi-aKamenetsky Shea
FREEBORN & PETERS LLP                           TANNENBAUM HELPERN SYRACUSE &
J'he Helmsley Building                          H1RSCHTRITT LLP
230 Park Avenue, Suite 630                      900 Third Avenue
New York, New York 10169                        New York, New York I 0022
212-218-8760                                    212-508-6700
dhargraves@freeborn.com                         sarkozi@thsh.com
acostigan@freeborn.com                          shea@Lhsh.com


Counsel.for Plaint{ffs Wesco Insurance          Counselfor Defendant Personnel Stc!ffing
Company and Technology Insurance                Group, LLC
Company, Inc.



cc :    Nathan A Shev , Esq. (Sperling & Slater, P .C.)
